Citation Nr: 0941411	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  09-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bladder disorder.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Motrya Mac, Counsel





INTRODUCTION

The Veteran had active service from July 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
benefit sought on appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The Veteran's bladder disorder constitutes an additional 
disability and is the result of VA treatment, but was not due 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, but 
the bladder disorder was not a reasonably foreseeable event 
of treatment. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for an additional disability, a bladder disorder, are met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  However, since the benefit sought 
is being granted by the Board in this decision, the Board 
need not consider the VA's "duty to notify" and "duty to 
assist" obligations compliance at this juncture since there 
is no detriment to the Veteran in light of the favorable 
disposition.  

As the Veteran's claim under 38 U.S.C.A. § 1151 was received 
after October 1, 1997, the following statutory and regulatory 
provisions apply.  Compensation is awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying additional disability if the 
disability was caused by VA surgical treatment, and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
medical treatment; or the additional disability was not 
reasonably foreseeable.

Under 38 C.F.R. § 3.361(c), a claim based on additional 
disability due to VA medical treatment requires actual 
causation.  To establish causation, the evidence must show 
that the VA surgical treatment resulted in a veteran's 
additional disability.

Under 38 C.F.R. § 3.361(d), to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing surgical 
treatment, it must be shown that the surgical treatment 
caused a veteran's additional disability; and VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with informed consent.  38 C.F.R. § 
3.361(d).

The Veteran argues that he has a bladder disorder due to VA 
surgeries, which caused a bladder infection leading to his 
current disability.  

VA records show that in October 2003, the Veteran had 
problems with urinary retention and underwent a transurethral 
resection of the prostate.  In July 2005, he had a left 
distal ureteral stone and underwent a left ureteroscopy with 
laser lithotripsy, double-J stent placement and fluoroscopy.  
VA treatment records in February 2006, show the Veteran 
complained of decreased force of stream, incomplete emptying, 
nocturia and urinary incontinency since the removal of his 
stone in July 2005.  

In April 2006 and June 2006, the Veteran underwent a 
cystolitholapaxy for bladder stones.  In August 2006, the 
examiner noted that calcification may be coming back.  

On VA examination in February 2007, the diagnoses were benign 
prostatic hypertrophy, bladder calcification of uncertain 
etiology, urinary incontinence and sexual dysfunction.  After 
reviewing the claims folder, the examiner concluded that the 
treatment the Veteran received was up to the standard of care 
for his conditions.  The examiner explained that beginning 
with the initial urology consultation in October 2003, the 
Veteran was informed he may have weakness with his urinary 
sphincter and incomplete emptying after the surgery, which 
was an expected consequence of the surgery.  The progressive 
calcification of the bladder leading to loss of contractility 
and diminished bladder function were not expected and no 
clear etiology for the condition has been identified.  The 
examiner determined that the available evidence represents an 
event that was not reasonably foreseeable but which left the 
Veteran in a worse condition than anticipated.  He concluded 
that there is no evidence of fault or negligence and this is 
an event not reasonably foreseeable.  The examiner indicated 
that the Veteran's bladder calcification and incontinence is 
most likely caused by or a result of the repeated necessary 
instrumentations of his bladder related to his urologic 
conditions.

In a letter dated in November 2007, the VA Chief Surgeon of 
Urology indicated that although the cause of the Veteran's 
bladder disease is undetermined, one thing for certain is 
that it developed while under the care of the VA Urology 
Service following surgery to remove a left ureteral stone on 
July 21, 2005.  

On question of whether the Veteran had any additional 
disability as a consequence of VA transurethral resection of 
the prostate in October 2003 and left ureteroscopy with laser 
lithotripsy in July 2005, the record clearly establishes that 
his additional disability is a bladder disorder, to include 
progressive calcification of the bladder leading to loss of 
contractility and diminished bladder function.  

On the question of whether the Veteran's bladder disorder is 
due to fault on the part of VA, the VA physician expressed 
the opinion that the bladder disorder was not the result of 
carelessness or negligence or other similar instance of fault 
on the part of VA.  To this extent, the Board finds that the 
bladder disorder was not the result of fault on VA's part.

The remaining question is whether the additional disability, 
bladder disorder, was not reasonably foreseeable.  The VA 
examiner stated that the bladder disorder was not reasonably 
foreseeable in the VA procedures.  Under 38 C.F.R. § 
3.361(d), the event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  On the basis of the VA's physician's 
opinion, the Board finds that a bladder disorder, to include 
progressive calcification of the bladder leading to loss of 
contractility and diminished bladder function, constitutes an 
additional disability, which was caused by VA surgical 
treatment and which was not reasonably foreseeable.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361(d). 


ORDER

VA disability compensation under 38 U.S.C.A. § 1151 for 
additional disability, a bladder disorder, is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


